Case 20-50785      Doc 26    Filed 02/12/21     Entered 02/12/21 15:51:42        Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

____________________________________
IN RE:                               )
                                     )              CASE No.         20-50785 (JAM)
JOSEPH A. FARRELL AND               )
HEATHER FARRELL,                     )
                                     )              CHAPTER          7
       DEBTORS.                      )
                                     )              RE: ECF No.      21

                                          Appearances

George I. Roumeliotis                               Chapter 7 Trustee
Roumeliotis Law Group, P.C.
157 Church Street, 19th Floor
New Haven, CT 06510

Scott M. Charmoy                                    Attorney for the Debtor
Charmoy & Charmoy
1465 Post Road East
Suite 100
Westport, CT 06880

         MEMORANDUM OF DECISION AND ORDER GRANTING MOTION
           TO COMPROMISE PURSUANT TO FED. R. BANKR. P. 9019

I.     BACKGROUND

       On September 16, 2020, Joseph A. Farrell and Heather Farrell (the “Debtors”) filed a

Chapter 7 petition commencing this bankruptcy case. Pursuant to 11 U.S.C. § 341, a Meeting of

Creditors was held on October 16, 2020 during which the Debtors’ testimony was taken. The

Debtor Joseph A. Farrell testified at the 341 Meeting that he had an interest in a Chase Bank

account jointly held with the Debtors’ 17-year-old son (the “Account”). As of the petition date,

the Account had a balance of $8,512.70. The Debtor Heather Farrell does not have an interest in

the Account. The funds in the Account were deposited over an extended period of time from

gifts their son received and from wages he earned from part-time employment. The Debtors
Case 20-50785       Doc 26     Filed 02/12/21     Entered 02/12/21 15:51:42         Page 2 of 8




considered the funds in the Account to be their son’s property. After reviewing the Account

statements and noting that Chase Bank named the Account “High School Checking,” the Trustee

concedes that the funds in the Account did not come from the Debtors, other than perhaps

occasional birthday or holiday gifts.

       Nonetheless, the Trustee contends the funds in the Account are property of the estate of

Joseph A. Farrell. The Trustee asserts that because the Account is in the name of Joseph A.

Farrell and his son, all of the funds in the Account are property of Joseph Farrell’s bankruptcy

estate. In support of his contention, the Chapter 7 Trustee cites to the Connecticut Supreme

Court case of Fleet Bank v. Carillo, 240 Conn. 343 (1997). Among other things, Carillo

analyzed Conn. Gen. Stat. § 52-367b and held that a judgment creditor of one account coholder

has the statutory right to enforce a bank execution against all of the funds in the account,

regardless of which coholder contributed the funds into the account.

       On December 21, 2020, the Chapter 7 Trustee filed a Motion to Compromise in

connection with the funds in the Account (the “Motion to Compromise,” ECF No. 21). A

hearing on the Motion to Compromise was held on January 19, 2021. At the conclusion of the

hearing, the Court took the matter under advisement. As set forth below, the Court concludes

that the Trustee has authority under the Bankruptcy Code and Connecticut law to claim that all of

the funds in the Account are property of the estate of Joseph A. Farrell regardless of whether he

contributed all of the funds into the Account. Although Carillo appears to require this result, the

result raises concerns about the state of the law on this issue.




                                                  2
Case 20-50785        Doc 26   Filed 02/12/21     Entered 02/12/21 15:51:42         Page 3 of 8




II.    DISCUSSION

                           A. The Standard for Approving a Compromise.

       Fed. R. Bankr. P. 9019(a) provides that on motion by the Trustee and after notice and a

hearing, the court may approve a compromise. In In re Iridium Operating, LLC, the United

States Court of Appeals for the Second Circuit instructed courts to consider the following factors

in deciding whether to approve a compromise or settlement pursuant to Rule 9019:

       (1) the balance between the litigation’s possibility of success and the settlement’s future
           benefits;
       (2) the likelihood of complex and protracted litigation, “with its attendant expense,
           inconvenience, and delay,” including the difficulty in collecting on the judgment;
       (3) “the paramount interests of the creditors,” including each affected class’s relative
           benefits “and the degree to which creditors either do not object to or affirmatively
           support the proposed settlement;”
       (4) whether other parties in interest support the settlement;
       (5) the “competency and experience of counsel” supporting, and “[t]he experience and
           knowledge of the bankruptcy court judge” reviewing, the settlement;
       (6) “the nature and breadth of releases to be obtained by officers and directors;” and
       (7) “the extent to which the settlement is the product of arm’s length bargaining.”

In re Iridium Operating, LLC, 478 F.3d 452, 462 (2d Cir. 2007).

       Here, no creditors or parties in interest, other than the Chapter 7 Trustee and counsel for

the Debtors, appeared at the hearing on the Motion to Compromise or opposed the Motion to

Compromise. Therefore, the factors the Court must examine are the balance between the

litigation’s possibility of success and the compromise’s future benefits, the likelihood of

complex and protracted litigation, and the extent to which the compromise is a product of arm’s

length bargaining.

          B. The Possibility of Success, the Compromise’s Future Benefits, Likelihood of
            Complex and Protracted Litigation, and Extent of Arm’s Length Bargaining.

       The Trustee’s possibility of success in this case hinges on whether the Trustee has

authority under the Bankruptcy Code and Connecticut law to execute against the Account. There



                                                 3
Case 20-50785      Doc 26     Filed 02/12/21      Entered 02/12/21 15:51:42         Page 4 of 8




is little question that a Trustee has authority under the Bankruptcy Code to exercise the rights

and powers of creditors that had extended credit to the Debtor at the time of the commencement

of the case. Pursuant to 11 U.S.C. § 544(a), the Trustee has the “rights and powers of [. . .] a

creditor that extends credit to the debtor at the time of the commencement of the case, and

obtains, at such time and with respect to such credit, an execution against the debtor that is

returned unsatisfied at such time, whether or not such a creditor exists.”

       Section 544(a), the “strong-arm” provision of the Bankruptcy Code, advances the

important bankruptcy policy of facilitating the orderly recovery, liquidation, and equitable

distribution among the creditors of all of the assets and remedies that would have been available

to satisfy the creditor’s judgments outside of bankruptcy. See Richard J. Mason and Patricia K.

Smoots, When Do the Creditors’ Shoes Fit?: A Bankruptcy Estate’s Power to Assert the Rights

of a Hypothetical Judgment Creditor, 91 AM. BANKR. L. J. 435, 436-37 (Summer 2017).

“Whenever applicable non-bankruptcy law affords a right of action or a collection remedy that

would be generally available to Judgment Lien Creditors, § 544(a) should be construed to afford

the estate representative standing to assert the claim and take advantage of the remedy.” Id. at

446. Absent a clearly expressed contrary federal policy, a bankruptcy court should ensure that

the same legal rights and protections apply in bankruptcy as apply outside of bankruptcy. See

Butner v. United States, 440 U.S. 48, 55-56 (1979). “Uniform treatment of property interests by

both state and federal courts within a State serves to reduce uncertainty, to discourage forum

shopping, and to prevent a party from receiving a windfall merely by reason of the happenstance

of bankruptcy.” 91 AM. BANKR. L. J. at 545.

       The Trustee also has the rights and powers of a judgment creditor under Connecticut law.

Conn. Gen. Stat. § 52-367b authorizes a judgment creditor to serve an execution against any



                                                 4
Case 20-50785      Doc 26     Filed 02/12/21     Entered 02/12/21 15:51:42         Page 5 of 8




nonexempt funds in a bank account in which there are “debts due from any financial institution

to a judgment debtor who is a natural person.” However, Conn. Gen. Stat. § 52-367b only

addresses a situation where a judgment creditor executes against a single judgment debtor (a sole

owner of an account) as opposed to a situation where a judgment creditor of one coholder

executes against the entire joint account. Because Conn. Gen. Stat. § 52-367b does not address

the rights of coholders when an execution is made against a joint account by one of the

coholder’s judgment creditors, the Court in Carillo turned to Conn. Gen. Stat. § 36a-290(a) to fill

that gap. Conn. Gen. Stat. § 36a-290(a), commonly referred to as a “bank protection statute,”

provides in relevant part as follows:

       When a deposit account has been established at any bank, or a share account has been
       established at any Connecticut credit union or federal credit union, in the names of two or
       more natural persons and under such terms as to be paid to any one of them, [. . .], such
       account is deemed a joint account, and any part or all of the balance of such account,
       including any and all subsequent deposits or additions made thereto, may be paid to any
       of such persons during the lifetime of all of them [. . .]. Any such payment constitutes a
       valid and sufficient release and discharge of such bank, Connecticut credit union or
       federal credit union, or its successor, as to all payments so made.

Conn. Gen. Stat. § 36a-290(a).

       The issue of the ownership of deposits in a joint account addressed in Conn. Gen. Stat. §

36a-290(a) provided the Carillo Court with the link necessary to hold that a judgment creditor

could execute upon the entire balance in a joint account, even when the debt was owed only by

one of the coholders of the joint account. The Court held that because Conn. Gen. Stat. § 36a-

290 authorized a bank to release the entire balance of a joint account to any coholder who so

demands, each coholder possessed sufficient interest in a joint account to warrant characterizing

all deposits as a “debt due” to each coholder. See id. at 349-50. Therefore, because all deposits

qualified as a “debt due” to each coholder, a third-party creditor could execute against the entire

balance of the joint account pursuant to Conn. Gen. Stat. § 52-367b. Id.

                                                 5
Case 20-50785       Doc 26     Filed 02/12/21      Entered 02/12/21 15:51:42          Page 6 of 8




       The dissent in Carillo highlights the potential drawbacks of the majority’s interpretation

of Conn. Gen. Stat. § 36a-290 and Conn. Gen. Stat. § 52-367b. Notably, the dissent cautions that

the majority’s holding would deprive innocent persons of their interests in joint accounts by

making the entire balance in the accounts available for seizure by creditors of an account

coholder. Id. at 356. The dissent contains an example of such a cautionary tale--a joint savings

account maintained by a parent and child, where all the deposits made to the account belonged to

the parent (a common estate planning technique), but where all the deposits could now be

accessed to satisfy the debts of the child. Id.

       Here, instead of satisfying the debts of a child who is a joint account holder with a parent,

an innocent and unfortunate 17-year-old is being deprived of what all concede are deposits of

gifts to him and his part-time wages to partially satisfy $119,402.19 in claims against the

Debtors. At best, the result of executing on the Account will provide a dividend of 5.4 % to the

Debtors’ unsecured creditors. Such a result makes little sense, but the existing law in

Connecticut mandates this result. The Debtors’ counsel cites to In re Riemann, No. 09-0226,

2009 WL 3254486 (Bankr. D. Conn. Oct. 7, 2009), for the proposition that a non-debtor co-

owner could preserve funds that can be demonstrated to belong to the co-owner. Because the

facts of Riemann are not the same as the facts in this case, Riemann does not change the result.

       While the debts of children are often undertaken or satisfied by their parents, one seldom

expects that the debts of parents will be undertaken or satisfied by their children. The remedy to

avoid the harsh result Carillo requires in this case, and with respect to all joint accounts, lies with

the Connecticut Legislature. Existing statutes could be amended or new legislation could be

enacted to adopt the view of the majority of states that require courts to determine the “reality of

ownership” of the funds in a joint account, such as through tracing which depositor holds



                                                  6
Case 20-50785      Doc 26     Filed 02/12/21      Entered 02/12/21 15:51:42         Page 7 of 8




equitable title to the money that is in the account. See Martha A. Churchill, Joint Bank Account

as Subject to Attachment, Garnishment, or Execution by Creditor of One Joint Depositor, 86

A.L.R.5th 527, pt. I, § 2(a) (2001). This would avoid the creditor of one depositor “wrongfully”

taking property belonging to another depositor. Id. Unfortunately, the ability to fashion that

remedy is in the hands of the Connecticut Legislature and not this Court. Because Carillo

supports the Trustee’s ability to execute on all of the funds in the Account, the “possibility of

success” factor weighs in favor of approving the compromise.

       The remaining Iridium factors also weigh in favor of approving the compromise. The

compromise’s future benefits will enable the Debtors to obtain a fresh start, which may inure to

the benefit of their son. If this matter is not compromised, the estate would incur unnecessary

expense, inconvenience, and delay, and may have difficulty collecting on any judgment. The

“paramount interests of creditors” weighs in favor of approving a possible 5.4 % recovery and is

not opposed by any creditors. The Chapter 7 Trustee and Debtors’ counsel are experienced in

bankruptcy, both support the compromise, and this Court is familiar with the facts and

circumstances of the Debtors’ case and the Motion to Compromise. The Court also finds that the

compromise is the product of arm’s length bargaining between the Chapter 7 Trustee and

Debtors’ counsel as evidenced by representations of negotiations contained in the Motion to

Compromise.

III.   CONCLUSION

       For the reasons set forth above, the Court finds that the Motion to Compromise is fair and

reasonable and complies with the requirements of the Bankruptcy Code and applicable non-

bankruptcy law. Accordingly, it is hereby




                                                  7
Case 20-50785      Doc 26     Filed 02/12/21    Entered 02/12/21 15:51:42         Page 8 of 8




       ORDERED: Pursuant to Fed. R. Bankr. P. 9019, the Motion to Compromise, ECF No.

21, is GRANTED; and it is further

       ORDERED: The Debtors shall pay $6,500.00 from the joint checking Account at Chase

Bank to the Chapter 7 Trustee within fourteen (14) days of the entry of this Order.




           Dated at Bridgeport, Connecticut this 12th day of February, 2021.




                                                8
